Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3-4,7-15,17 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first gate is on a side of the semiconductor active layer away from the base substrate, and the modulation electrode is located on a side of the first gate away from the base substrate” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a semiconductor active layer, a source, a drain, a first gate, a modulation electrode, and a second gate respectively on one side of a base substrate” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 1, the examiner’s reason of allowance is due to the allowable subject matter of dependent claim 2, which has now been rolled up to claim 1, is of record in the 4/7/2022 Office action.

Regarding claim 8, the examiner’s reasons for allowing independent claim 8 and their respective dependent claims are of record in the 4/7/2022 Office action.

The following is an examiner’s statement of reasons for allowance:  

US 2019/0393340 A1 (“Liang”) is hereby cited as the closest prior art. Figure 4 of Liang discloses base substrate (406), semiconductor active layer (440), source (412), drain (414), first gate (402), modulation electrode (432), second gate (430) near source. 
However, the above prior arts by themselves or in combination with other arts does not teach the above allowable limitations of claim 1 or claim 8. Thus, the applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claim 1 and 8 are allowed.
Dependent claims 3-4,7,9-15,17 are allowed as those inherit the allowable subject matters from claim 1 or claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819